                       Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 1 of 32
                                                                                    EXHIBIT A
                                           General            Civil       and Domestic Relations Case                              Filing    Information Form

                                                  D Superior or               2‘.   State Court of            DEKALB                                 County

                 For Clerk Use Only
                                                1/14/2020                                                                           20A78588
                 Date Filed                                                                          Case Number
                                                MM-DD-YWY
Plai.ntiff(s)                                                                                           Defendanﬂs)
                                   .       o

  nghtOWEI'; Wlllle                                        Gene                                          Piccadilly Restaurants,                      LLC
Last
         I
                       First
                               .       .
                                                            Middle   l.      Suffix         Pnﬂx        Last                         First             Mlddle I.     Sufﬁx      Prefix
   nghtower,                L1111an                                                                       Piccadilly Holdings,                      LLC
La I t                 n rst                               Middle! .         Sufﬁx          Preﬁx                                    Flrst             MlddleL       Sufﬁx      Prefix
                                                                                                        Ljséhn          Doe
Last                   First                                Middle I.        Sufﬁx          Preﬁx       us:                          Hm                Middle   l.   Suffix     Prefix


Last                   First                               Middle I.                        Preﬁx
                                                                             Suffix                     Last                         First            Middle l.      Sufﬁx      Pmﬂx

Plaintiff's        Attorney Earlil‘le smith'MOIltf-Iomel'v                                                Bar       Number             5] 23ml                Self-Reprasanted     :3"




                                                                                Check One Case Type                  in      One Box

             General       Civil       Cases                                                                        Domestic Relations Cases
             U             Automobile Tort                                                                          D              Adoption
             D             Civil Appeal                                                                             D               Dissolution/Divorce/Separate
             D             Contract                                                                                                 Maintenance
             U             Garnishment                                                                              U               Family Violence Petition
             W             General Tort                                                                             D              Paternity/Legitimation
             D             Habeas Corpus                                                                            D              Support - IV-D
             U             Injunction/Mandamus/Other Writ                                                           D              Support - Private (non-IV-D)
             D             Landlord/Tenant                                                                          D              Other Domestic Relations
             D             Medical Malpractice Tort
             U             Prom!“               ”ability Tort                                                       Post-Judgment - Check One Case Type
             D             Real Property
                                                                                                                    U              Contempt
             D             Remaining                       Pemh"                                                         D         Non-payment of child support,
             D             Other General                     Civil
                                                                                                                                   medical support. or alimony
                                                                                                                    D              Modiﬁcation
                                                                                                                    D              Other/Administrative

             Check    if   the action                 is   reiated to another action(s)             pending or previously pending                   in this   court involving   some or    all

             of the   same         parties. subject matter.                     or factual issues.       1f   so.   provide a case            number for each.


                           Case Number                                                                 Case Number

             I   hereby    certify that                the documents            in this ﬁling,      including attachments and exhibits. satisfy the requirements for
             redaction of personal or conﬁdential information in                                        OLGA § 9-11-11.
             Is   an interpreter needed                       in this     case?     If   so, provide   the !anguage(s) required.
                                                  V                                                                                                 Language“) Required

             Do you    or your                 client      need any        disability     accommodations?                    so,   please describe the accommodation request.
                                                                             1H]
                                                                                                                        If

                 Nllul                                      ll                                                ill                             E].|,..

                                                                                                                                                                                 Version 1.1 18

                                                                                                                                                                                    STATE COURT OF
                                                                                                                                                                                 DEKALB COUNTY, GA.
                                                                                                                                                                                     1/13/2020 5:21 PM
                                                                                                                                                                                               E-FILED
                                                                                                                                                                                       BY: Siana Smith
          Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 2 of 32




                            IN THE STATE             COURT OF DEKALB COUNTY
                                                   STATE OF GEORGIA

WILLIE GENE HIGHTOWER and                                               CIVIL   ACTION
LILLIAN HIGHTOWER

Plaintiffs,
                                                                                            20A78588
VS.                                                                     FILE NO.

PICCADILLY RESTAURANTS, LLC
d/b/ a Piccadilly Cafeteria; PICCADILLY
HOLDINGS, LLC, formerly known as Pic-
cadilly Restaurants, LLC or Reorganized
Piccadilly Restaurants,           d/b/ a     Piccadilly                 TORTS / JURY TRIAL DEMAND-
Cafeteria for self     and     in   its   legal                         ED
capacity as Parent or subsidiary                  of,   Succes-
sor to, Assignee of, Purchaser              merged
                                             0f,   0r
entity 0f Piccadilly        Restaurants, LLC; and
JOHN DOE, d/b/ a Piccadilly Restaurants,
LLC and/ or as a entity having assumed the
2015 debts and       liabilities of Piccadilly            Res-
taurants,     LLC.

Defendants




                  COMPLAINT FOR DAMAGES ARISING OUT OF TORTS

          COME NOW the Plaintiffs, by and through their undersigned attorney, and
make and file this Renewal Complaint against the above-named Defendants.                             This ac-


tion arose     from damages the             Plaintiffs sustained       when Plaintiff WILLIE

HIGHTOWER’S fell, on or around 2 December 2015,                            as a direct result of the negligence


of Defendants        and Defendants’              principals, agents, servants,    and employees.   Plaintiffs


seek a judgment against Defendants on the issues of                       liability   and monetary damages.

Wherefore, Plaintiffs state the following:

              Hightower   v. Piccadilly, et a1.   — DeKalb Complaint
      1   I
                                                                                                                 STATE COURT OF
                                                                                                              DEKALB COUNTY, GA.
                                                                                                                  1/13/2020 5:21 PM
                                                                                                                            E-FILED
                                                                                                                    BY: Siana Smith
                 Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 3 of 32




                                                                          1.



             Plaintiffs brings this suit                 under   Title 51 of the Official     Code   of Georgia         Annotated

(O.C.G.A.), including, but not limited                             to,    §§51-1-13, 51-3-1, 51-2-1, 51-1-9, 51-12-1, et


seq.,    ﬂ            any other       statute or    common law principle             that   may apply         to the facts of this


case.


                                                                          2.



                 This court has subject matter jurisdiction over the issues in this case.                                 Further-


more, venue properly                    lies in this      court as Plaintiff Hightower’s         fall   occurred at a      facility


located in            DeKalb County, Georgia                  that   is   owned and operated by           the    two Defendant

corporations;


                                                                          3.



             Defendant Piccadilly Restaurants,                       LLC is     a Louisiana Limited Liability            Compa-

ny.     It   has been actively registered since 2004 with the Office of Georgia’s Secretary of


State to conduct business in the State of Georgia                              under the laws hereof.           It   does business


as (d/b/ a) Piccadilly Cafeteria, a restaurant/ eatery located at Suite 21, 2801 Candler


Road Decatur,              GA     ,   30034 (hereafter, ”the Cafeteria”);

                                                                          4.



                 Defendant Piccadilly Restaurants,                        LLC is   subject to the jurisdiction         and venue

of this court           upon proper          service,     which can be         effected   by serving    its   registered agent


for service,           C T CORPORATION SYSTEM at 289 S Culver St, Lawrenceville, GA,

30046-4805, the address listed in the records of Georgia’s Secretary of State;




                     Hightower   v. Piccadilly, et a1.   — DeKalb Complaint
             2   I
           Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 4 of 32




                                                               5.



       Defendant Piccadilly Holdings, LLC                           is   a Louisiana Limited Liability          Company

that has       been actively registered under the laws 0f the State of Georgia                          to   conduct busi-

ness herein since July 2017.                It     does business as (d/b/a) Piccadilly Cafeteria, a restau-


rant/eatery located at Suite 21, 2801 Candler                        Road Decatur, GA, 30034             (hereafter, ”the


Cafeteria”);




       Defendant Piccadilly Holdings,                       LLC is       subject to the jurisdiction     and venue    of


this court      upon proper service, which can be                   effected     by serving   its   registered agent for


service,   CORPORATION SERVICE COMPANY, at 40 Technology Parkway

Southsuite 300, Ben Hill, Norcross,                   GA,   30092, the address listed in the records of Geor-


gia’s Secretary of State;


                                                               7.



       Records in the Office 0f Georgia’s Secretary of State show 4150 South Sherwood

Forest Blvd., Suite 100, Baton Rouge, LA, 70816,                          USA,    as the business address for both


Defendant        PICCADILLY RESTAURANTS, LLC and Defendant PICCADILLY HOLD-

INGS, LLC;

                                                               8.



       Defendant JOHN                DOE is the individual or business entity believed to have had

an ownership        interest in the Cafeteria at             some time       relevant hereto,       whose true and

correct identity are          unknown to Plaintiffs at this time.                   Plaintiffs believe that,



               Hightower   v. Piccadilly, et a1.   — DeKalb Complaint
      3    I
           Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 5 of 32




through        its   ownership        interest in the Cafeteria,             JOHN DOE committed wrong-
ful acts   and conduct           that caused or contributed to the injuries                    and damages sus-

tained by the Plaintiffs herein. In the alternative,                          JOHN DOE is believed to be a
person     who assumed the 2015                     debts and       liabilities 0f   Defendant PICCADILLY

RESTAURANTS, LLC, and is thus liable to Plaintiffs.                                  Plaintiffs will substitute


JOHN DOE’s name by amendment omeits identity is known.

                           FACTS COMMON TO ALL CAUSES OF ACTION

                                                               9.



       Sometime prior             to registering        With the Georgia secretary of State’s Office in July

2017, Defendant         PICCADILLY HOLDINGS, LLC’s legal identity became intertwined

with that of Defendant             PICCADILLY RESTAURANTS, LLC in some manner such that

they are       now one and the same entity,               0r one    is   the parent to the other, or one   is   the suc-


cessor, assignee or purchaser of the other. Plaintiffs believe that                       Defendant

PICCADILLY HOLDINGS, LLC now owns all of the                                  assets previously    owned by De-

fendant    PICCADILLY RESTAURANTS, LLC and has assumed                                   all   0f Defendant


PICCADILLY RESTAURANTS, LLC’s debts and liabilities.

                                                              10.


       Up       until its asset      and    liability transfer to         Defendant PICCADILLY         HOLDINGS,

LLC, Defendant PICCADILLY RESTAURANTS, LLC, alone or in conjunction with

some   other entity,        owned and operated              the Piccadilly Cafeteria located at Suite 21, 2801


Candler Road Decatur, GA, 30034 (hereafter, ”the Cafeteria”) and as such was respon-



               Hightower   v. Piccadilly, et a1.   — DeKalb Complaint
       4   I
          Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 6 of 32




sible for controlling         and maintaining the premises wherein the Cafeteria was and con-

tinues t0 be housed;



                                                             11.


       At      all   times relevant hereto, the Cafeteria              was   a for-profit-restaurant/ eatery that


sold and served prepared food for the public’s consumption in a sit-down dining area;


                                                             12.


       On or around 2 December 2015, Plaintiff WILLIE HIGHTOWER entered the Caf-

eteria to dine as a       paid customer;


                                                             13.


       When Plaintiff WILLIE HIGHTOWER entered the Cafeteria 0n or around 2 De-

cember 2015, he entered as part of a group that held regularly scheduled breakfast

meetings       at the Cafeteria;


                                                             14.


       When Plaintiff WILLIE HIGHTOWER came into the Cafeteria on or around 2

December        2015, he proceeded to the buffet area through the exit                   way   (as   he often   did),


with the express and implied permission and                        full   knowledge   of the Cafeteria’s   man-

agement;

                                                             15.


       When he arrived             at the Cafeteria       0n 0r around 2 December         2015, Plaintiff


WILLIE        HIGHTOWER had encountered someone mopping the Cafeteria’s ﬂoor at its

front door, in the opposite direction of the exit area; therefore, he                     had n0 reason to be-

lieve that the serving area of the Cafeteria                 would be wet;
              Hightower   v. Piccadilly, et a1.   — DeKalb Complaint
      5   I
              Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 7 of 32




                                                                 16.


          When Plaintiff WILLIE HIGHTOWER entered the                                Cafeteria’s buffet serving area


on   or   around 2 December 2015, he slipped on a wet ﬂoor. (Hereafter,                              all   references to


the ”fall”, Plaintiff           WILLIE HIGHTOWER’S                     arrival   and actions on the date     of the fall


and conditions             of the Cafeteria’s            ﬂoor   refer to the period     on or around 2 December

2015);


                                                                 17.


          The       Cafeteria’s     wet floor created a         safety hazard, of     Which Plaintiff WILLIE

HIGHTOWER was totally unaware and had no reason to believe existed;

                                                                 18.


          Plaintiff       WILLIE       HIGHTOWER did not and could not see that the floor was wet

before he slipped and               fell;



                                                                 19.


          Plaintiff       WILLIE       HIGHTOWER had no reason to suspect that the ﬂoor was or

would be wet in the location of his fall;                     neither   was he given any warning       of   any kind

that this safety          hazard existed;

                                                                 20.


          The       Cafeteria’s     manager had been in the              Cafeteria   some while   prior to Plaintiff


WILLIE HIGHTOWER’s                          arrival   and he was   in the exit area    When WILLIE

HIGHTOWER entered                     it;




                                                                 21.


          At      all   times, the Cafeteria’s employees, servants, principals               and   agents, especially


                  Hightower   V. Piccadilly, et a1.   — DeKalb Complaint
          6   I
            Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 8 of 32




its   on—duty manager, should have been in a position t0 observe and supervise the

mopping            of the uncarpeted          ﬂoor portion of the serving and dining area

                                                                  22.


          The        Cafeteria’s employees, servants, principals                  and agents,   especially     its   on—duty

manager, knew or should have                       known that the buffet area’s floor had been mopped and

was    still       wet;


                                                                  23.


          The        Cafeteria’s principals, agents, servants,                and employees,      especially   its   on-


duty manager, knew or should have                           known that the rubber safety mat had been re-

moved from the buffet area and therefore could not protect persons from coming into

contact with the           wet ﬂoor;

                                                                  24.


          The        Cafeteria’s on—duty          manager, saw and spoke to           Plaintiff   WILLIE

HIGHTOWER upon his arrival into the Cafeteria’s exit area;

                                                                  25.


          The        Cafeteria’s on—duty          manager was well           familiar With Plaintiff   WILLIE

HIGHTOWER and knew he was headed to the buffet area to coordinate the group’s

breakfast meeting as he always did;


                                                                  26.


          The        Cafeteria’s on—duty          manager took n0           steps to ensure that the buffet area


ﬂoor was dry or otherwise suitable for traversing before allowing                               Plaintiff   WILLIE

HIGHTOWER t0 enter                     it;




                   Hightower   v. Piccadilly, et a1.   — DeKalb Complaint
        7      I
            Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 9 of 32




                                                               27.


           The    Cafeteria’s principals, agents, servants,              and employees (especially       its   on-


duty manager), failed to issue                Plaintiff    WILLIE    HIGHTOWER any warning about the

condition of the buffet ﬂoor or absence 0f safety devices;


                                                               28.


           Plaintiff    WILLIE       HIGHTOWER was injured so badly when he fell that he had to

be transported by ambulance to a hospital, where he received several days of in-patient

treatment;


                                                               29.


           At   all   relevant times      and       in all the acts relevant hereto   ,   by and through their

principals, agents, servants              and employees, Defendant PICCADILLY RESTAURANTS,

LLC and         all   those other Defendants             who owned, operated and/or controlled the

Cafeteria were responsible for the inspection, maintenance, upkeep and safety of the


premises wherein the Cafeteria was housed.


                                                               30.


           At   all   relevant times      and       in all the acts relevant hereto, Defendant      PICCADILLY

RESTAURANTS, LLC had full control over the                           Cafeteria’s premises, including      when

and   in   what manner          to   admit the public;

                                                               31.


           At   all   relevant times      and       in all the acts relevant hereto, Defendant      PICCADILLY

RESTAURANTS, LLC had full responsibility for the cleanliness and upkeep 0f the

premises;


                Hightower   v. Piccadilly, et a1.   — DeKalb Complaint
       8    I
           Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 10 of 32




                                                              32.


        At     all   relevant times      and       in all the acts relevant hereto, Defendant   PICCADILLY

RESTAURANTS, LLC had sole                          supervisory responsibility over the Cafeteria’s premises


and   sole authority to assign 0r delegate entities or persons to Clean                  and maintain them;

                                                               33.


        At     all   relevant times      and       in all the acts relevant hereto, Defendant   PICCADILLY

RESTAURANTS, LLC breached its statutory duty to keep its invitees safe through the

exercise of ordinary care;


                                                              34.


        At     all   relevant times      and       in all the acts relevant hereto, each Defendant has acted


on its own behalf or on behalf                0f 0r in conjunction With another Defendant,          and/ or   as


an owner, operator,           principal, agent, servant or           employee of the   Cafeteria;



                                  COUNTI             -   FIRST CAUSE OF ACTION

                        Negligent Maintenance. Inspection and/or Repair


                                                              35.


        Plaintiffs re-allege             and incorporate the foregoing paragraphs               into this


Count, as       if   fully set forth verbatim herein.


                                                               36.


           At    all   times relevant to this Complaint, those Defendants                 who owned,

operated and/ or controlled the Cafeteria were under a legal duty to adequately in-

spect, repair,         and maintain its premises in an adequate and safe condition.


               Hightower   V. Piccadilly, et a1.   — DeKalb Complaint
       9   l
         Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 11 of 32




                                                                 37.



       Keeping the premises clean                    is    a   form    of maintenance crucial to the operation of


an establishment that prepares and serves food                           to the public;


                                                                 38.


       Keeping the premises’ approaches and traversable areas                                 free of clutter, debris or


hazard   is   a form of maintenance crucial to the operation of an establishment that pre-


pares and serves food to the public;


                                                                 39.


       Wet and/ or          slippery floors in the approachable                 and traversable areas of an es-

tablishment that permits entry to                  its   invitees     amounts   to a safety   hazard from Which the

establishment has a duty to protect                  its   invitees     through the exercise of ordinary      care;


                                                                 40.


       At     all   relevant times      and       in all the acts relevant hereto, those          Defendants   Who

owned, operated and/or controlled the Cafeteria had                              a duty, through the exercise 0f


ordinary care, to ensure that             all their invitees,          including Plaintiff    WILLIE

HIGHTOWER, would not be injured while walking through the premises.

                                                                 41.


       At     all   relevant times      and       in all the acts relevant hereto, those          Defendants   who

owned, operated and/or controlled the Cafeteria owed                               Plaintiff   WILLIE

HIGHTOWER and other invitees a duty to keep The Restaurant premises safe through

the exercise of ordinary care.




              Hightower   v. Piccadilly, et a1.   — DeKalb Complaint
    10   I
            Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 12 of 32




                                                                 42.


         At     all   relevant times      and       in all the acts relevant hereto, those       Defendants     who

owned, operated and/or controlled the Cafeteria owed                                Plaintiff   WILLIE

HIGHTOWER and other invitees a duty to prevent them from entering areas in the Caf-

eteria   Where the ﬂoors were wet and/ or                      slippery;


                                                                 43.


         At a minimum, those Defendants                         Who owned, operated and/ 0r controlled the

Cafeteria       had    a duty to     warn Plaintiff WILLIE             HIGHTOWER and other invitees of any

existing hazards          on the premises;

                                                                 44.


         Defendant PICCADILLY                       RESTAURANTS, LLC, and all other Defendants Who

owned, operated and/ 0r controlled the Cafeteria and the                                principals, agents, serv-


ants   and employees           of   them    all failed to      keep the ﬂoors dry in areas where the public

was allowed           t0 walk, thereby creating              and/ or maintaining a hazard        to invitees.


                                                                 45.


         At     all   times relevant hereto,           all   those Defendants      who owned,      operated


and/ 0r controlled the Cafeteria owed                         a duty to Plaintiff   WILLIE      HIGHTOWER to en-

sure that their principals, agents, servants and employees carried out their duties and


obligations safely;


                                                                 46.


         At     all   times relevant hereto,           all   those Defendants       who owned,      operated

and/ 0r controlled the Cafeteria owed a duty to                            Plaintiff   WILLIE   HIGHTOWER to en-

                Hightower   v. Piccadilly, et a1.   — DeKalb Complaint
       11   I
          Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 13 of 32




sure that their principals, agents, servants and employees carried out their duties and


obligations in a competent             and thorough manner conducive                  to the safety of the Cafete-


ria’s invitees;




                                                               47.


          At    all   times relevant hereto,            all   those Defendants        who owned,   operated


 and/ or controlled the Cafeteria owed a duty                          t0 Plaintiff   WILLIE   HIGHTOWER t0

 properly supervise their principals, agents, servants and employees while in the


 conduct of       their business;



                                                               48.



          At    all   times relevant hereto,            all   those Defendants        who owned, operated

 and/ 0r controlled the Cafeteria had a duty                         t0 Plaintiff   WILLIE   HIGHTOWER to en-

 sure that their principals, agents, servants, employees and others acting for 0r                            on

 behalf 0f     them Cleaned and maintained                     the Cafeteria’s premises in a reasonable,


 prudent and safe manner.


                                                               49

          At    all   times relevant hereto,            all   those Defendants        who owned, operated

 and/ or controlled the Cafeteria owed a duty                          t0 Plaintiff   WILLIE   HIGHTOWER       to


 establish a policy that           would prevent persons from traversing wet floors,                    particu-


 larly in the buffet-serving area, either                     by blocking    off the area or   warning of the

 potentially hazardous condition;




              Hightower   v. Piccadilly, et a1.   — DeKalb Complaint
     12   I
              Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 14 of 32




                                                                      50.

          At       all   times relevant hereto,            all   those Defendants       who owned, operated

and/ 0r controlled the Cafeteria breached                               their duties to Plaintiff   WILLIE

HIGHTOWER, by leaving a wet floor area open for egress and ingress;


                                                                      51.


          At       all   times relevant hereto,            all   those Defendants       who owned, operated

and/ 0r controlled the                 Cafeteria, breached their duties t0 Plaintiff                WILLIE

HIGHTOWER, by failing to warn him that the ﬂoor was wet;

                                                                      52.


          All those Defendants                   who owned,              operated and/or controlled the Cafeteria

knew          or    should have            known         that    the      condition that     caused    Plaintiff   WILLIE

HIGHTOWER to                   fall   posed a hazard to           its   invitees; yet, those Defendants, their princi-


pals, agents, servants                and employees             all   failed   and refused   to take the ordinary steps


necessary to remove the hazard or take other steps to protect their invitees.



                                                                      53.


          At       all   times relevant hereto, Defendant                   PICCADILLY RESTAURANTS, LLC

and     all   the other Defendants                Who owned,             operated and/ or controlled the Cafeteria


and     their        principals, agents, servants                and employees had           actual   knowledge    that the


floor   was wet and             slippery      and they      failed to correct the situation         Where they had a du-

ty to act;

                   Hightower   v. Piccadilly, et a1.   — DeKalb Complaint
      13      I
             Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 15 of 32




                                                                 54.


         At      all    times relevant hereto, Defendant               PICCADILLY RESTAURANTS, LLC

and    all   the other Defendants               Who owned,         operated and/ or controlled the Cafeteria


and    their principals, agents, servants                   and employees had constructive knowledge             that


the ﬂoor         was wet and       slippery          and they   failed t0 correct the situation   where they had    a


duty t0      act;


                                                                 55.


         At       all   times relevant hereto, Defendant                  PICCADILLY RESTAURANTS, LLC

and    all   the other Defendants               Who owned,         operated and/ or controlled the Cafeteria


and    their agents, servants              and employees were negligent              as they failed to   warn   of the


faulty condition of the ﬂoor,                 which was       in a hazardous       and dangerous condition immi-

nently perilous to Plaintiff              WILLIE        HIGHTOWER and other invitees

                                                                 56.


         The        acts,   omissions and occurrences described herein were proximately caused


as a result of the negligence of Defendant                       PICCADILLY RESTAURANTS, LLC                     and,


all   the other Defendants                who owned,            operated and/or controlled the Cafeteria in

that they maintained the property in a careless, reckless                          and perilous manner.



                                                                 57.


         All of the acts           and omissions complained                of herein   were committed by Defend-

ant   PICCADILLY RESTAURANTS, LLC and                                     all   the other Defendants     who owned,


                 Hightower   v. Piccadilly, et a1.   — DeKalb Complaint
       14    I
             Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 16 of 32




operated and/or controlled the Cafeteria and 0r                               their principals, agents, servants 0r


employees acting in               their official capacities as the Defendants’ principals, agents, serv-


ants or employees.


                                                                     58.


          A11 of the acts          and omissions complained                of herein   were committed     in direct fur-


therance         of,   and within the scope              0f,   the Defendants’ business,        which   acts   and omis-

sions    fall    within the scope of the employment/authority 0f Defendants and/ or their


principals, agents, servants                and employees.



                                                                     59.


          Under Georgia law,                 all   of the acts       and omissions complained        of herein are im-


puted     to Defendants,           and the doctrine            of   Respondeat Superior   is   applicable thereto.


                                                                     60.


          As     a result of the negligence of Defendant                   PICCADILLY RESTAURANTS,

LLC and all the              other Defendants             who owned,        operated and/ or controlled the Caf-


eteria, Plaintiff            WILLIE     HIGHTOWER               received severe injuries to      body and mind and

still   suffers,       and   will continue t0 suffer, great physical            and mental pain in the         future;




                                                                     61.


          As     a direct and proximate cause of the negligence 0f Defendant                        PICCADILLY

RESTAURANTS, LLC and all the other Defendants who owned, operated and/or

controlled the Cafeteria                 and    their principals, agents, servants         and employees,       Plaintiff




                 Hightower    V. Piccadilly, et a1.   — DeKalb Complaint
        15   I
             Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 17 of 32




WILLIE           HIGHTOWER            has incurred great medical expenses to date and will continue


to incur     medical expenses into the future;

                                                                  62.


          As     a direct and proximate result of the negligence of Defendant                     PICCADILLY

RESTAURANTS, LLC and all the other Defendants who owned, operated and/ or

controlled the Cafeteria                and    their agents, servants         and employees,   Plaintiff   WILLIE

HIGHTOWER                has been forced to endure several surgeries, physical therapy and mul-


tiple diagnostic          exams, and he will need continuing medical care into the future;

                                                                  63.


          In addition t0 the aforementioned damages, Plaintiff                        WILLIE     HIGHTOWER has

suffered         and   will incur     damages         for the grievous injury to his body; physical         and men-

tal    pain and suffering; mental anguish;                   loss-of-life   enjoyment; permanent partial disabil-


ity;   future medical expenses;               and other        incidental expenses.


                                                                  64.


          By Virtue and reason of the facts                    recited herein, Defendants, jointly    and   severally,


have damaged and injured                   Plaintiff     WILLIE     HIGHTOWER in an amount to be deter-

mined by the enlightened conscience                       of   an impartial jury.

                                                                  65.


          By virtue and reason of the facts                    recited hereinbefore   and   hereinafter,   Defend-


ants, jointly       and   severally, solely          caused     Plaintiff   WILLIE HIGHTOWER’S        injuries;


therefore, they are liable to              him for      those injuries and     owe him damages      as   enumerated

in the Statement of Causation, Liability                       And Damages contained herein;
                 Hightower   v. Piccadilly, et a1.   — DeKalb Complaint
        16   I
               Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 18 of 32




                                                                   66.


           Plaintiff     WILLIE         HIGHTOWER states that he is entitled to the               damages enumer-

ated in his Statement of Causation, Liability                        And Damages       contained herein and specif-


ically     makes prayer           for those     damages;

                                    COUNT II - SECOND CAUSE OF ACTION
                                Failure     To Adequatelv          Hire, Retain    Or Supervise

                                                                   67.


Plaintiffs re-allege the foregoing paragraphs                            and incorporate them within    this   Count

as   if   fully set forth verbatim herein;


                                                                   68.


           In addition to any other doctrine or rule of law, Defendants are responsible for


Plaintiff          WILLIE HIGHTOWER’S                   injuries   due   to their negligent contracting 0f a clean-


ing   company untrained                 in matters 0f exercising ordinary care for the safety 0f invitees.



                                                                   69.



           In addition to any other doctrine or rule of law, Defendants are responsible for


Plaintiff          WILLIE HIGHTOWER’S                   injuries   due   to their negligent supervision in allowing


a contractor to          mop the Cafeteria’s common areas during the entry of invitees into the

Cafeteria;



                                                                   70.


           In addition to any other doctrine or rule 0f law, Defendants are responsible for


Plaintiff          WILLIE HIGHTOWER’S                   injuries   due   t0 their negligent supervision in not en-




                   Hightower   V. Piccadilly, et a1.   — DeKalb Complaint
          17   I
            Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 19 of 32




suring that the ﬂoors were dry, protective measures put in place or warning devices


made Visible          to the   incoming      invitees;



                                                                71.


         In addition to any other doctrine or rule of law, Defendants are responsible for


Plaintiff       WILLIE HIGHTOWER’S                   injuries   due   to their negligent delegation 0f inspection


responsibilities to a contractor               who only performed periodic inspections Which did not

cover safety measures;




                  STATEMENT OF CAUSATION, LIABILITY AND DAMAGES,
                        COMPENSATORY AND CONSEQUENTIAL

                                                                72.

         Plaintiffs re-allege the foregoing paragraphs                       and incorporate them herein      as   if



fully set forth verbatim. Moreover, this paragraph applies to all counts                           and the dam-

ages herein are t0 be            deemed pled and            specifically requested as required      by law;

                                                                73.


         At     all   times relevant to this Complaint, Defendants were under a legal duty


t0    promulgate and enforce adequate                      policies, procedures, guidelines, 0r regulations


With regard           to the   maintenance, inspection and/ or repair of the Cafeteria’s premis-

es.


                                                                74.


         Defendants failed in their duty to promulgate and enforce adequate                            policies,


procedures, guidelines, or regulations with regard to the maintenance, inspection


and/ or repair of the            Cafeteria’s premises,           and said    failure constitutes a direct   and
                Hightower   v. Piccadilly, et a1.   — DeKalb Complaint
       18   I
         Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 20 of 32




proximate cause of the injuries and damages sustained by                             Plaintiff   WILLIE

HIGHTOWER for Which Defendants are liable;

                                                             75.


          Defendants breached their duties                    to   adequately and properly clean          its



 ﬂoors;


                                                             76.


          Defendants breached their duties                    to   ensure the Cafeteria’s premises were

 free   from hazards on its            floors;


                                                             77.



          Defendants breached their duty t0 exercise ordinary care for                            Plaintiff   WILLIE


HIGHTOWER’S protection When it permitted him to                                  traverse   wet and/ or slippery

floors, especially         without warning him 0f the                  floor’s   dangerous condition;


                                                             78.

         Plaintiff   WILLIE        HIGHTOWER committed n0 act that contributed to his fall to

any degree, whatsoever;

                                                            79.


         Plaintiff   WILLIE HIGHTOWER sustained                         serious bodily injuries   when he fell as

a direct and proximate result of the wrongful acts of Defendants;


                                                             80.

          The    slip   and    fall   that led to Plaintiff        WILLIE HIGHTOWER’S            injuries   was




              Hightower   V. Piccadilly, et a1.   — DeKalb Complaint
    19    I
          Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 21 of 32




 solely the direct         and proximate             result of the various breaches 0f      duty by the De-

 fendants as set forth hereinbefore and hereinafter;

                                                                 81.

         Each and every           act   and/ 0r omission          attributed to the Defendants in this    com-

plaint   was    the direct     and proximate cause               of Plaintiff   WILLIE HIGHTOWER’S       injuries,


including his pain and suffering, and he                    is   entitled to recover   damages   for his injuries


caused on account of those acts and omissions.

                                                                 82.

         Plaintiff   WILLIE         HIGHTOWER is entitled to recover from Defendants for the in-

juries   and damages he sustained as a                  result 0f Defendants’ actions     and omissions and

those 0f Defendants’ principals, agents, servants and employees.


                                                                 83.

         Plaintiff   WILLIE         HIGHTOWER is entitled to recover from Defendants for the in-

juries   and damages he sustained                   as a result 0f Defendants’ negligent hiring or contract-


ing with and retention 0f irresponsible and negligent agents, servants and employees;


                                                                 84.

         Plaintiff   WILLIE         HIGHTOWER is entitled to recover from Defendants for their

negligent maintenance of The Cafeteria’s premises and their failure to properly super-


vise the   manner by Which it was being maintained;

                                                                 85.

         Defendants are           liable to Plaintiff      WILLIE       HIGHTOWER and are obligated to pay




               Hightower   v. Piccadilly, et a1.   — DeKalb Complaint
    20     I
           Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 22 of 32




him for    all   of the   damages he sustained                 of   whatever nature as a        result of being injured


in his fall in the Cafeteria          on   or around 2             December     2015, regardless of Whether as a di-


rect tortfeasor or as a party that                 has assumed the           liabilities of   the direct tortfeasor    ;




                                                                    86.



         Plaintiff   WILLIE         HIGHTOWER has incurred medical bills as a direct and prox-

 imate result 0f the Defendants' negligence and sues for the recovery of his past and

 future medical expenses in an                      amount Which will             likely   exceed $250,000.00, as they

 continue to accrue;


                                                                    87.


         In addition to direct medical                    bills,   the   damages from Plaintiff Willie Hightower’s

injuries include,        but are not limited              to, his   pain and suffering (physical and mental),


temporary and permanent                  disability, other           medical expenses, durable medical equip-


ment and       supplies, prescription costs                 and     travel costs;


                                                                    88.


         To    date, Plaintiff Willie         Hightower sustained medical                  bills   and other   special


damages        in excess 0f     Two Hundred and Fifty Thousand Dollars                           ($250,000.00)   ;   damages

for   temporary and permanent—partial                       disability     and physical and psychological pain

and suffering       in   an amount not             less   than Two Million Dollars ($2,000,000.00); and con-


sequential       damages      in   an amount not            less    than Thirty- Five Thousand Dollars


($35,000.00).




               Hightower   v. Piccadilly, et a1.   — DeKalb Complaint
      21   I
          Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 23 of 32




                                                                89.


          By Virtue and reason of the facts                recited herein, Defendants, jointly               and   severally,


have damaged and injured                 Plaintiff Willie        Hightower in an amount t0 be determined by

the enlightened conscience 0f an impartial jury, but in an                             amount n0     less   than the cu-


mulative       sum 0f all the amounts              specifically recited in this         Statement Of Causation, Li-


ability   And Damage.

                                                                 90.


          Defendant PICCADILLY                     RESTUARANTS, LLC was aware of Plaintiff WILLIE

HIGHTOWER’S fall and injury from the moment he fell, as its principals,                                     employees,

servants and agents were present at the time he                          fell, all   the While he lay   on the ﬂoor un-

able to   move, while he was being treated by emergency medical-personnel and when he

was placed       in   an emergency medical vehicle                    t0 be transported to the hospital;


                                                                 91.


          Despite the clear         liability      and absence        of contributory negligence, Defendants


PICCADILLY RESTUARANTS, LLC, PICCADILLY HOLDINGS, LLC, Which assumed

the liability for Plaintiff’s claims,               and   all   other responsible Defendants refused to


acknowledge responsibility                for Plaintiff’s injuries,         have continued      t0   deny    responsibility


for Plaintiff’s injuries,        and has      steadfastly refused to           compensate the        Plaintiff for his in-


juries;


                                                                 92.


          Defendants have been stubbornly                       litigious in this matter,     which has caused both




               Hightower   v. Piccadilly, et a1.   — DeKalb Complaint
     22    I
            Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 24 of 32




Plaintiffs to incur court costs              and other expenses and attorney          fees t0 recover for their


damages;

                                                                93.


         As     a result of Defendants’ stubborn and litigious manner, Defendants are liable


to Plaintiffs for court          and    service costs in      an amount n0   less   than Eight Hundred Dollars


($800.00)       and attorney fees         that cannot be calculated at this time, as they continue t0 ac-


crue;


                                      COUNT III - Third Cause of Action
                            Loss 0f Consortium               And Caretaking Expenses

                                                                94.

Plaintiffs re-allege            and incorporate the foregoing paragraphs                  as if fully set forth


verbatim herein.


                                                                95.

         As     a result of the injuries he sustained in the 2             December 2015     slip   and   fall,   Plain-


tiff   WILLIE HIGHTOWER could no longer perform any                           0f his marital duties.



                                                                96.
         As     a result 0f the injuries he sustained in the 2             December 2015     slip   and   fall,   Plain-


tiff   WILLIE HIGHTOWER’S                   mobility      was   so greatly affected that he could n0 longer


assist   With any 0f the household Chores 0r otherwise contribute to the running of the

household;




                Hightower   V. Piccadilly, et a1.   — DeKalb Complaint
       23   I
            Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 25 of 32




                                                               97.
          As     a result of the injuries he sustained in the 2                December 2015      slip   and   fall,   Plain-


tiff   WILLIE HIGHTOWER was limited in the                             activities   he could enjoy with his Wife;




                                                                 98.


            As   a result of the injuries Plaintiff           WILLIE HIGHTOWER sustained and                     their


debilitating effect         on him,      Plaintiff    LILLIAN      HIGHTOWER was deprived 0f her marital

consortium         rights,   her husband’s care, attention and loving affection, and her hus-

band’s assistance in carrying out their daily household responsibilities                           ;




                                                                 99.


          As     a result of the injuries Plaintiff          WILLIE        HIGHTOWER sustained and their de-

bilitating effect      on him, he required round-the-clock caretaking, including being driven

back and forth to receive his medical treatment;

                                                               100.


          The     plaintiffs    were unable          to afford   someone      to provide the assistance that Plain-


tiff   WILLIE HIGHTOWER needed;


                                                                 101.



          As     a result of the injuries Plaintiff          WILLIE        HIGHTOWER sustained in the 2 De-

cember 2015,        slip    and   fall   and the     resultant pain, Plaintiff        LILLIAN HIGHTOWER had                 to


step in     and provide the constant care and assistance he needed;




                Hightower   v. Piccadilly, et a1.   — DeKalb Complaint
       24   I
          Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 26 of 32




                                                                102.


        As      a result 0f the care and attention that Plaintiff               LILLIAN HIGHTOWER had to

give her husband, she herself suffered loss of sleep, tiredness and fatigue, and she                               had

to curtail      many of her own activities,              ;




                                                                103.


        A11 of the Defendants actions                   enumerated herein before were the proximate

cause 0f injury and damage to the Hightowers’ relationship and to Plaintiff                               LILLIAN

HIGHTOWER’S marital rights and they are responsible therefor;

        By Virtue and reason of the facts recited                      herein, Defendants, jointly       and    severally,


have damaged and injured                   Plaintiff     LILLIAN       HIGHTOWER in an           amount    to   be deter-

mined by the enlightened conscience                       of   an impartial jury, as these damages are not sub-

ject t0 objective quantification.                    Nevertheless, she submits that she             is   entitled to   an

amount not less than One Hundred Thousand Dollars                             ($100,000.00)


WHEREFORE, Plaintiffs pray:

1       That judgment be entered against                       all   Defendants on   all   counts on the issues 0f
liability   and monetary damages;

2.      That       Plaintiff    WILLIE       HIGHTOWER be    awarded a reasonable money judgment
        to      compensate him                                               temporary and perma-
                                          for his personal injuries, including
        nent-partial disability              and pain and suffering in an amount not less than Two
        Million Dollars ($2,000,000.00);


3.      That Plaintiff LILLIAN HIGHTOWER be awarded a reasonable money judgment
        to compensate her for loss 0f consortium and rendering care to Plaintiff WILLIE
        HIGHTOWER in an amount not less than One Hundred Thousand Dollars
        ($100,000.00);




                Hightower   v. Piccadilly, et a1.   — DeKalb Complaint
     25     I
           Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 27 of 32




        That Plaintiff WILLIE HIGHTOWER be awarded a reasonable money judgment
        t0 compensate him for consequential damages, including all incidental expenses
        in an amount not less than Thirty-Five Thousand Dollars ($35,000.00;


        That Plaintiff WILLIE HIGHTOWER be awarded a reasonable money judgment
        to compensate him for special damages in an amount to be proven at trial, as
        special damages continue to accrue, but in any event, damages should be award-
        ed in an amount not              less      than Two Hundred and Fifty Dollars ($250,000.00);


        That     Plaintiffs     be awarded reasonable attorney            fees; the costs   and expenses      of
        this litigation;        and   costs 0f court;      and

        That     Plaintiffs     be awarded such other and further              relief as this   court   deems just
        and meet       in the premises.


        Respectfully, submitted




                                                               / S/ Earline   Smith-Montgomerv
                                                            By: Earline Smith-Montgomery,
                                                            Attorney for Plaintiffs
                                                            GA Bar No: 517300
P.   O. Box 870707
Stone Mountain, Georgia 30087-0018
(404) 299-8111 — telephone
esm@attorneyesm.com




                                                                                         STATE COURT OF
                                                                                         DEKALB COUNTY, GA.
                                                                                         1/13/2020 5:21       PM
                                                                                         E—FILED
                                                                                         BY: Siana Smith




               Hightower   v. Piccadilly, et a1.   — DeKalb Complaint
      26   I
                  Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 28 of 32
                    20A78588
       No.                                                                STATE COURT OF DEKALB COUNTY
                                                                                   GEORGIA, DEKALB COUNTY
       Date       Summons     Issued and E-Filed

              1/14/2020
                                                                                               SUMM°NS
                                                                                  Gene Hightower and Lillian
                                                                             Willie
                                 Siana Smith                                 Hightower o 2573 Rockcliﬁ Rd.,                        S.E.-
       Deputy Clerk                                                          Atlanta o GA 0 30316
                                                                             Plaintiffs”   names and address
       Deposit Paid $
                                                                             vs. Piccadilly Restaurants, LLC, et al


                                                                             To: Defendant Piccadilly Restaurants,
                                                                             LLc via c T CORPORATION SYSTEM                                 -


                                                                             289 S Culver St Lawrenceville GA
                                                                                                      -                       -         -



       [X]   JURY Demanded                                                   30046-4805
                                                                             Defendant's name and          address

TO THE ABOVE-NAMED DEFENDANT:
       You are hereby summoned and                   required to   file                   DeKaIb County State Court,
                                                                          with the Clerk of
                                                                               DeKaIb County Courthouse, 556 N.
       located at Suite 230, 2nd Floor, Administrative Tower,
       McDonough          Street, Decatur,      Georgia 30030       ﬂ       serve upon the plaintiffs’ attorney, to wit:

              Earline Smith-Montgomery, Attorney at                Law
       Name
                  P.O.   BOX 870707 STONE MOUNTAIN GA
                                       -                              -        -
                                                                                   30087
       Address


        (404) 299-81 11                                                                     51 7300
       Phone Number                                                                        Georgia Bar No.

an   ANSWER   to the complaint which is herewith served upon you, within thirty (30) days after service upon
you, exclusive of the day of service. If you fail to do so, judgment by default wi|| be taken against you for the
relief demanded in the complaint. The answer or other responsive pleading must be filed via electronic filing
through eFiIeGA at www.eFileGA.com; odvssevefileqacom: or at the                             e-filing public   access terminal     in   the
Clerk‘s Office at 556 N. McDonough Street, Decatur, Georgia 30030.


Drew   Eckl   & Farnham, LLP       -
                                       Matthew A. Nanninqa, Esq.
Defendant's Attorney                                                                        Third Party Attorney


MOO           -
                  303 Peachtree    St,     NE   -
                                                    Atlanta,   GA 30308
Address                                                                                     Address

(404) 885—1400
Phone No.                                  Georgia Bar No.                                  Phone No.                Georgia Bar No.

                                                                TYPE OF SUIT
            Personal Injury D Products Liability                                     Principal $      2 385 000.00
       D   Contract D Medical Malpractice                                                                               _



       D   Legal Malpractice D Product Liability                                     Interest $
       DOther
                                                                                     Atty   Fees $    To be determined

       Access to the e-filing site and the rules is available at www.dekalbstatecourt.net
       To indicate consent to e-service check the box below.
       E(Plaintiffs       consent to e-service pursuant to                OCGA 9-11-5 (f) via their attorney at
       esm@attornevesm.com and esmithmontgomery@msn.com.
                                                                                                                                                   STATE COURT OF
                                                                                                          E-file   summons1-2016                DEKALB COUNTY, GA.
                                                                                                                                                    1/13/2020 5:21 PM
                                                                                                                                                              E-FILED
                                                                                                                                                      BY: Siana Smith
                  Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 29 of 32
                    20A78588
       No.                                                              STATE COURT OF DEKALB COUNTY
                                                                                   GEORGIA, DEKALB COUNTY
       Date       Summons     Issued and E-Filed

        1/14/2020
                                                                                               SUMMONS

                                Slana Smlth                                     Gene Hightower and Lillian
                                                                           Willie
                                                                           Hightower o 2573 Rockcliff Rd.,                          S.E.-
       Deputy Clerk                                                        Atlanta o GA 0 30316
                                                                           Plaintiffs”     names and address
       Deposit Paid $
                                                                           vs. Piccadilly Restaurants, LLC, et al


                                                                           To: Defendant Piccadilly Holdings,                       LLC
                                                                           via     CORPORATION SERVICE COMPANY                                 -


                                                                           40 Technology Parkway South                        -   Suite
       [X]   JURY Demanded                                                 300 ~ Norcross GA 30092   '        -


                                                                           Defendant's name and address

TO THE ABOVE-NAMED DEFENDANT:
       You are hereby summoned and                 required to   file                   DeKaIb County State Court,
                                                                        with the Clerk of
                                                                             DeKaIb County Courthouse, 556 N.
       located at Suite 230, 2nd Floor, Administrative Tower,
       McDonough          Street, Decatur,    Georgia 30030       ﬂ       serve upon the plaintiffs’ attorney, to wit:

              Earline Smith-Montgomery, Attorney at              Law
       Name
                  P.O.   BOX 870707 STONE MOUNTAIN GA
                                     °                              °          °
                                                                                   30087
       Address


        (404) 299-81 11                                                                     51 7300
       Phone Number                                                                        Georgia Bar No.           517300

an   ANSWER to the complaint which      is herewith served upon you, within thirty (30) days after service upon

you,  exclusive of the day of service. If you fail to do so, judgment by default wi|| be taken against you for the
relief demanded in the complaint. The answer or other responsive pleading must be filed via electronic filing
through eFiIeGA at www.eFiIeGA.com; odvssevefileqa.com: or at the                            e-filing public      access terminal   in   the
Clerk’s Office at 556 N. McDonough Street, Decatur, Georgia 30030.


Drew   Eckl   & Farnham. LLP - Matthew A. Nanninqa.                     Esq.
Defendant's Attorney                                                                        Third Party Attorney


Ste 3500      -
                  303 Peachtree    St,   NE   -
                                                  Atlanta,   GA 30308
Address                                                                                     Address

(404) 885-1400
Phone No.                                Georgia Bar No.                                    Phone No.                 Georgia Bar No.

                                                              TYPE 0F SUIT
            Personal Injury D Products Liability                                     Principal $         2 385 000.00
       D   Contract El Medical Malpractice
       D   Legal Malpractice D Product Liability                                     Interest $
       DOther
                                                                                     Atty   Fees $       To be determined

       Access to the e-filing site and the rules is available at www.dekalbstatecourt.net
       To indicate consent to e-service check the box below.
       B(Plaintiffs       consent to e-service pursuant to              OCGA 9-1 1-5 (f) via their attorney at
       esm@attornevesm.com and esmithmontgomeg@msn.com.
                                                                                                                                              STATE COURT OF
                                                                                                           E-file   summons1-2016          DEKALB COUNTY, GA.
                                                                                                                                               1/13/2020 5:21 PM
                                                                                                                                                           E-FILED
                                                                                                                                                   BY: Siana Smith
       Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 30 of 32
                                  EXHIBIT A

                      IN THE STATE COURT OF DEKALB COUNTY
                                STATE OF GEORGIA

WILLIE GENE HIGHTOWER and                   )
LILLIAN HIGHTOWER,                          )
                                            )
                        Plaintiffs,         )
vs.                                         )       Civil Action File No. 20A78588
                                            )
PICCADILLY RESTAURANTS, LLC                 )
d/b/a Piccadilly Cafeteria; PICCADILLY )
HOLDINGS, LLC, formerly known as            )
Piccadilly Restaurants, LLC or Reorganized )
Piccadilly Restaurants, d/b/a Piccadilly    )
Cafeteria for self and in its legal         )
capacity as Parent or subsidiary of,        )
Successor to, Assignee of, Purchaser of, or )
merged entity o Piccadilly Restaurants,     )
LLC; and JOHN DOE, d/b/a Piccadilly         )
Restaurants, LLC and/or as a entity having )
assumed the 2015 debts and liabilities of   )
Piccadilly Restaurants, LLC,                )
                                            )
                        Defendants.         )

     ACKNOWLEDGMENT OF SERVICE AND STIPULATION TO RESPOND OR
              ANSWER PURSUANT TO O.C.G.A. § 9-11-6(b)

       COME NOW Plaintiffs and Defendants, by and through their undersigned counsel, and

hereby file this Acknowledgment of Service and Stipulation to Respond or Answer Pursuant to

O.C.G.A. § 9-11-6(b), showing the Court as follows:

       On January 13, 2020, Plaintiffs filed a lawsuit in this Court against Defendants Piccadilly

Restaurants, LLC, and Piccadilly Holdings, LLC (hereinafter “Defendants”). Defendants hereby

acknowledge due and legal service of Plaintiffs’ Complaint filed in the above-styled action and

the Summons in the above-styled case and hereby waive any and all further notice, service, and

issuance of process. Defendants retain all defenses and objections to the lawsuit or to the

jurisdiction or venue of the court except for objections based on a defect in the summons or in




                                                                                                  STATE COURT OF
                                                                                              DEKALB COUNTY, GA.
                                                                                                 1/24/2020 10:11 AM
                                                                                                            E-FILED
                                                                                                     BY: Kelly Flack
       Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 31 of 32




the service of the summons.

        Pursuant to O.C.G.A. § 9-11-6(b), the parties hereby stipulate that Defendants shall

have up to and including February 20, 2020, to answer or otherwise respond to Plaintiffs’

Complaint without waiver of any defenses or objections.

       Respectfully submitted this 23rd day of January, 2020.



                                            DREW ECKL & FARNHAM, LLP

                                            /s/ Matthew Nanninga __________________
                                            Matthew A. Nanninga
                                            Georgia Bar No. 159070
                                            Alisha A. Dickie
                                            Georgia Bar No. 641474
                                            303 Peachtree Street N.E., Suite #3500
                                            Atlanta, Georgia 30308
                                            (404) 885-1400
                                            nanningam@deflaw.com
                                            dickiea@deflaw.com
                                            Attorneys for Defendants

                                            Consented to by:

                                            EARLINE SMITH-MONTGOMERY

                                            /s/ Earline Smith-Montgomery
                                            Earline Smith-Montgomery
                                            Georgia Bar No. 517300
                                            [signed by Matthew A. Nanninga w/ express permission]
                                            P.O. Box 870707
                                            Stone Mountain, Georgia 30087-0018
                                            (404) 299-8111
                                            esm@attorneyesm.com
                                            Attorney for Plaintiffs


                                                                    STATE COURT OF
                                                                    DEKALB COUNTY, GA.
                                                                    1/24/2020 10:11 AM
                                                                    E-FILED
                                                                    BY: Kelly Flack
                                               2
          Case 1:20-cv-00464-JPB Document 1-1 Filed 01/31/20 Page 32 of 32




                                 CERTIFICATE OF SERVICE


         This is to certify that I have this day electronically filed a copy of the within and

foregoing ACKNOWLEDGMENT OF SERVICE AND STIPULATION TO RESPOND OR

ANSWER PURSUANT TO O.C.G.A. § 9-11-6(b) with the Clerk of State Court of Dekalb

County by using the Odyssey eFileGA e-filing system which will send e-mail notification of

such filing to the following attorneys of record:

                                Earline Smith-Montgomery, Esq.
                                        P.O. Box 870707
                              Stone Mountain, Georgia 30087-0018


         This 23rd day of January, 2020.


                                              /s/ Matthew A. Nanninga
                                              Matthew A. Nanninga, Georgia Bar No. 159070
                                              Alisha A. Dickie, Georgia Bar No. 641474
                                              Attorneys for Defendants

303 Peachtree Street, NE, Suite 3500
Atlanta, Georgia 30308
(404) 885-1400
mnanninga@deflaw.com
adickie@deflaw.com

9486748/1
05907-130468
